department of the treasurb uu5 internal_revenue_service washington d c government entities division dec uniform issue list 5e t-ep lat legend decedent spouse son son estate date date date plan plan this is in response to the date letter submitted on your behalf by your authorized representative and supplemented by correspondence dated date requesting rulings under sec_402 and sec_457 of the internal_revenue_code code the following facts and representations support your ruling_request decedent whose date of birth was date died on date at the age of years survived by his spouse spouse and two children son and son decedent had not attained age as of his date of death and would not have attained age as of the date of this ruling_request on date decedent executed a last will and testament stating that his entire estate was to be given to spouse specifically and intentionally disinheriting his two children spouse was named as personal representative of decedent’s estate it is represented that at the time of his death decedent was a resident of county and that decedent’s will has been probated before the register of wills of county in accordance with state law decedent was a participant in state’s retirement_system plan it is represented that plan is a qualified_plan under sec_401 of the internal_revenue_code and is a governmental_plan within the meaning of code sec_414 decedent also participated in county’s deferred_compensation plan plan plan as defined in sec_457 of the internal_revenue_code is an eligible deferred_compensation it is represented that plan under the terms of both plan and plan upon a participant’s death the plan proceeds become payable to the participant’s named beneficiary estate was named as the beneficiary of both plans it is represented that no distributions have been made from either plan since decedent’s death at his death decedent maintained ira x an individual_retirement_account ira described in sec_408 of the code estate was named as the beneficiary of ira x it is represented that no distributions have been made from ira x since decedent’s death spouse intends to request that all amounts standing in decedent’s account in either plan or plan and all amounts standing to his credit under ira x be paid to estate as sole personal representative of estate and as sole beneficiary of estate spouse will request trustee to trustee transfer s of said amounts into an individual_retirement_account ira set up and maintained in her name based on the above facts and representations the following rulings are requested that ira x is not an inherited ira with respect to spouse and that the proposed trustee to trustee transfer of the balance of ira x to an ira of spouse qualifies as a rollover_contribution within the meaning of code sec_408 that the proposed trustee to trustee transfer made pursuant to code sec_401 of the balance of the state’s plan into an ira of spouse qualifies as a rollover within the meaning of code sec_402 and 20u510032 that the proposed trustee to trustee transfer of the balance of the county’s plan into an ira of spouse qualifies as a rollover within the meaning of code sec_457 with respect to your initial ruling_request sec_408 provides the general qualification requirements applicable to iras sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an jra that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_1_408-8 of the final income_tax regulations under code sec_401 and sec_408 question and answer-5 a see federal_register date provides in relevant part that the surviving_spouse of an individual may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira or the remaining part of such interest if distribution has commenced to the spouse as the spouse’s own ira this election is permitted to be made at any time after the individual’s date of death if the surviving_spouse makes such an election the required_minimum_distribution for the calendar_year of the election and each subsequent calendar_year is determined under code sec_401 with the spouse as the ira owner and not code sec_401 with the surviving_spouse as the deceased irs owner’s beneficiary sec_1_408-8 of the final regulations q a-5 a provides in relevant part that in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the final regulations q a-5 c provides that if the surviving_spouse makes such an election the surviving_spouse shall then be considered the ira owner for whose benefit the trust is maintained for purposes under the code the preamble to the final regulations under sec_1_408-8 provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his or her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if the ira assets pass through either a_trust or an estate revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 with respect to your second ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that except as provided in subparagraph b sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_401 of the code provides that in general a_trust will not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee to trustee transfer to the eligible_retirement_plan sec_401 of the code provides in relevant part that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 sec_403 and sec_457 of the code the preceding sentence shall not apply to such distribution if the plan to which such distribution is transferred- ii is an eligible_retirement_plan described in clause or ii of sec_402 sec_1_401_a_31_-1 of the regulations q a-15 provides that a direct_rollover described in code sec_401 is to be treated as a distribution and rollover of an eligible_rollover_distribution with respect to your third ruling_request sec_457 of the code provides that any amount of compensation deferred under an eligible_deferred_compensation_plan as defined in sec_457 of the code and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code and is paid or otherwise made available to the participant or other beneficiary in the case of a plan of an eligible_employer described in sec_457 of the code sec_457 and b of the code respectively describe eligible_employer as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and as any other organization other than a governmental_unit exempt from tax under this subtitle sec_457 of the code concerning rules applicable to rollovers from compensation plans of state and local governments provides in part that if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution within the meaning of sec_402 of the code and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan described in sec_402 of the code then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 of the code provides that the rules of paragraphs through and of sec_402 of the code and sec_402 of the code shall apply for purpose of subparagraph a above sec_457 and sec_457 of the code provide in relevant part that an eligible_deferred_compensation_plan must provide for distributions similar to sec_401 of the code with respect to your three ruling requests generally if either a decedent’s qualified_retirement_plan accounts or ira amounts pass through a third party such as an estate the surviving_spouse will be treated as acquiring them from the third party and not from the decedent and would not be eligible to roll over the distributions into an individual_retirement_account ira set up and maintained in the surviving spouse’s name however there are exceptions to the general_rule in this case the surviving_spouse is the sole beneficiary and sole personal representative of decedents’s estate as sole personal representative and sole beneficiary of estate spouse intends to request that amounts due decedent from either plan plan or ira x be paid to the estate concurrent with said request spouse will request that all amounts due and payable to the estate be transferred by means of a series of trustee to trustee transfers into one or more iras set up and maintained in the name of spouse who is entitled to receive said amounts under the terms of decedent’s last will and testament as noted above decedent had not attained age as of neither his date of death nor the date of this ruling_request furthermore spouse has also not attained age with specific respect to your initial ruling_request spouse is ineligible to treat ira x as her own ira however as sole personal representative of estate the named beneficiary of ira x and as sole beneficiary of said estate spouse has total control_over the estate’s assets as a result the service will treat spouse as being the distribute of ira x and as such as being eligible to roll over or transfer said ira x into an ira set up and maintained in her name furthermore with respect to spouse ira x will not be treated as an inherited ira as that term is defined in code sec_408 with specific respect to your second and third ruling requests estate is the named beneficiary of decedent’s interests in plan and plan however as noted above spouse is both the sole beneficiary and sole personal representative of estate as such spouse makes any decisions that need to be made with respect to the disposition of assets including decedent’s interests in plan sec_1 and of estate as a result the service will treat spouse as being eligible to roll over or transfer pursuant to code sec_401 and sec_457 and d decedent’s accounts in plan sec_1 and into one or more iras set up in the name of spouse thus since the service has held that it will not apply the general_rule above in this case it concludes as follows with respect to your ruling requests that ira x is not an inherited ira with respect to spouse furthermore pursuant to code sec_408 and revrul_78_406 spouse may transfer by means of the proposed trustee to trustee transfer decedent’s individual_retirement_account ira x to an ira set up and maintained by in the name of spouse that the proposed trustee to trustee transfer of the balance standing to decedent’s credit under state’s plan to an individual_retirement_account ira set up and maintained in the name of spouse made pursuant to code sec_401 will qualify as a rollover within the meaning of code sec_402 and that the proposed trustee to trustee transfer of the balance standing to decedent’s credit under county’s plan to an ira of spouse authorized pursuant to sec_457 and d of the code qualifies as a rollover within the meaning of code sec_457 it is noted that spouse will not have to include in her federal gross_income for the year of distribution and rollover any portion of the distribution from state’s plan county’s plan or decedent’s ira x timely rolled over or transferred as proposed into an ira set up and maintained in the name of the spouse this ruling letter is based on the assumption that state’s plan is qualified within the meaning of code sec_401 and is a qualified governmental_plan within the meaning of code sec_414 as represented it also assumes that the county’s plan is a plan governed by code sec_457 as represented and that ira x is an ira defined under code sec_408 at all times relevant thereto it also assumes that the ira to be set up and maintained in the name of spouse will meet the requirements of code sec_408 as represented it assumes the correctness of all facts and representations made with respect thereto additionally a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact at phone or fax sincerely yours feoses sh employee_plans yechnical group enclosures deleted copy of letter_ruling form_437
